TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00737-CR
                                     NO. 03-07-00738-CR




                               Daniel Romon Quiroz, Appellant

                                                v.

                                 The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
                      NOS. C-1-CR-01-574616 & C-1-CR-01-589507
                   HONORABLE DAVID CRAIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On July 1, 2002, in cause number C-1-CR-01-574616, Daniel Romon Quiroz pleaded

guilty to possessing marihuana. The trial court adjudged him guilty and assessed punishment at

120 days in jail. In assessing punishment, the court took into consideration Quiroz’s admission

of guilt in cause number C-1-CR-01-589507, in which he was accused of deadly conduct. See

Tex. Penal Code Ann. § 12.45 (West 2003).

               On November 13, 2007, Quiroz filed a pro se notice of out of time appeal in

each cause. There is no conviction to appeal in cause number C-1-CR-01-589507. The notice of

appeal in cause number C-1-CR-01-574616 was untimely. We lack jurisdiction to dispose of the

purported appeals in any manner other than by dismissing them for want of jurisdiction. See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).

              The appeals are dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 18, 2008

Do Not Publish




                                                2